ORDER
Based upon all the files, records and proceedings herein,
*566IT IS HEREBY ORDERED that the petition of the Department of Human Services for further review of the decision of the Court of Appeals be, and the same is, granted. The petitioner shall proceed as the appellant and briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
IT IS FURTHER ORDERED that the requests of The Association of Minnesota Family Day Care Licensors, The Minnesota Association for the Education of Young Children, The Ramsey County Family Day Care Association, The Resources for Child Caring, Inc. and The Minnesota Licensed Family Child Care Association to serve and file amicus curiae briefs in the above-entitled matter be, and the same are, granted. Said briefs shall be served and filed simultaneously with that of the appellant.